Title: To Alexander Hamilton from Peletiah Hitchcock, 17 August 1799
From: Hitchcock, Peletiah
To: Hamilton, Alexander


          
            Genl. Hamilton
            Sir.
            Brookfield Massts. Augt. 17th. 1799
          
          The anxious solicitation of a family in my neighbourhood has induced me to address you in behalf of William Richardson 2d. of this town, who is one of them—In the evening of the seventeenth of June last he was arrested by a Sheriff on mesne process for debt—in consequence of advice from those who were unacquainted with the Laws of the United States, and unrestrained by rules of prudence, he was advised to inlist under Capt. Simeon Draper of the 14th. Regt. of Infantry; being at the same time assured the inlistment would releive him from that arrest, and all others—Richardson at this time being somewhat intoxicated, & relying on those who were thus officious escaped from the Sheriff, and inlisted as a soldier, after traveling nearly the whole night to find Capt. Draper, at which time his mind must have been, to say the least, in some measure deranged—the same day the Sheriff retook & committed him to Goal—His friends then applied to me for advice—I recommended to them to supplicate Capt. Draper to release Richardson, on condition they should procure a man to be in his stead—Capt. Draper was applied to by them and myself, & expressed a readiness to do it provided it could be don consistent with his duty as an Officer—A good soldier was procured and paid by the friends of Richardson who inlisted under Capt. Draper in his place, at which time Capt. Draper gave up an original inlistment with the Magistrate’s Certificate thereon of Richardson’s having taken the oath—supposing there was but one inlistment signed, it was considered that he was then discharged from service; and under that Idea he was bailed and released from prison, and several sums of Money were advanced for him by his father, who expected he could have his services—but, a few days since, Capt. Draper inform that Richardson, according to custome, signed two inlistments of the same tenor & date, one of which was returned to the Majr. commanding this District without whose consent he could not be released—The Major declining any interference, both Richardson and the person hired to take his place are now holden as soldiers—
          The statement from Capt. Draper herewith transmitted, with other information will, I hope, satisfy Your mind that Richardson is now holden under such circumstances, that he ought to be discharged from service—Should a discharge be ordered it would meet the approbation of the people in this vicinity, who, I presume, are as friendly to the Federal Government and the recruiting service, as any in the United States—
          I am, Sir, with great Respect Your Obedient & very humble servant
          
            Pelah Hitchcock
          
        